Citation Nr: 1310421	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-41 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for obstructive sleep apnea and, if so, whether service connection for a sleep/breathing disorder is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from February 1979 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, reopened the Veteran's claim for service connection for obstructive sleep apnea and denied the claim on its merits.  Jurisdiction over this matter was transferred to the Pittsburgh, Pennsylvania RO.

The December 2008 rating decision also denied service connection for hepatitis B and a compensable rating for service-connected right hip degenerative changes, with which the Veteran entered a notice of disagreement.  However, in March 2010, he withdrew his appeal with respect to such issues.  Therefore, they are not properly before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in July 2005, the RO denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.

2.  Evidence added to the record since the final July 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for obstructive sleep apnea.

CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for obstructive sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran previously claimed entitlement to service connection for obstructive sleep apnea and this claim was denied in July 2005 rating upon consideration of the Veteran's service treatment records and a March 2005 VA pre-discharge examination report.  Service treatment records noted complaints of heroic snoring in January 2003; however, a sleep study in March 2003 was negative for sleep-related apneic events.  Additionally, in August 2003, the Veteran underwent a palatectomy, which improved the Veteran's sleep, although snoring still persisted.  The March 2005 VA examiner had found an upper airway obstruction, which was noted to have caused a sleep disturbance and to have improved after a soft palatectomy, but did not offer an etiological opinion.  The Veteran's claim was denied as the VA examiner found insufficient clinical or other evidence to diagnose an acute or chronic disease or injury.

In July 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for obstructive sleep apnea was received until September 2007, when VA received his application to reopen such claim. Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for obstructive sleep apnea was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the July 2005 rating decision consists of treatment records, an October 2008 VA examination report, a November 2009 opinion from Dr. P. A. and various lay statements from the Veteran, his wife, and his friends who knew him during service.  In this regard, a June 2006 sleep study diagnosed obstructive sleep apnea.  Additionally, an October 2008 VA examiner noted that the in-service March 2003 sleep study was clearly negative, and found that the Veteran's in-service snoring was not related to a positive post-service sleep study, which documented obstructive sleep apnea.  A November 2009 opinion from Dr. P. A., the Veteran's treating Tricare sleep medicine physician, indicated that the Veteran had been diagnosed with obstructive sleep apnea prior to leaving active duty service.  He also indicated that, in an attempt to cure the Veteran's obstructive sleep apnea, he was unsuccessfully treated with an uvulopalatopharyngoplasty (UPPP) surgery on active duty.  Dr. P.A. further stated that a polysomnogram accomplished after leaving active duty demonstrated persistent and untreated obstructive sleep apnea.  Therefore, he concluded that, as such findings were conclusive for the Veteran's obstructive sleep apnea having preexisted his retirement from active duty service.

The Veteran has also submitted lay statements from his wife and friends who knew him during service detailing his in-service complaints and treatment for snoring and symptoms through the present time.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness, including snoring, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the Veteran's, as well as his wife's and friends', statements pursuant to Justus and in light of the newly received records that address a nexus between the Veteran's obstructive sleep apnea and service, the Board finds that the evidence received since the July 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for obstructive sleep apnea.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for obstructive sleep apnea was previously denied in a July 2005 rating decision as an acute or chronic disease or injury was not shown.  The records received subsequent to the July 2005 rating decision note a diagnosis of obstructive sleep apnea.  Moreover, the claim was denied as there was no nexus to service.  In this regard, the RO determined that a VA examination to address the etiology of such a disorder was necessary to decide the claim.  See Shade, supra.  The October 2008 VA examination report and the November 2009 opinion from Dr. P. A. addresses the etiology of the Veteran's obstructive sleep apnea and, as such, offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for obstructive sleep apnea is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a sleep/breathing disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

In this regard, the Board finds that an addendum opinion is necessary in order to decide the claim.  Specifically, the Board notes that the Veteran's service treatment records reflect complaints of snoring and afternoon fatigue after driving for greater than an hour.  As previously indicated, an in-service March 2003 sleep study was noted to be a negative study for sleep-related apneic events.  At such time, it was observed that the Veteran was able to fall asleep easily and had no routine awakenings or witnessed apneas, gasping for air or chocking.  It was noted that the Veteran's spouse complained of his snoring.  The impression was heroic snorer.  Such service treatment records also reflect that there were "episodes of sleep apnea in a recent study" and micrognathia (an undersized jaw) in June 2003 as well as surgery on the uvula and soft palate due to diagnosed sleep apnea in August 2003.

Additionally, lay statements from the Veteran's wife and his friends who knew him during his military service reflect that he snored and made gurgling sounds.  The Veteran's wife specifically indicated that the Veteran, at times, would be completely silent without breathing, which was followed by a loud snore that sounded like he was gasping for air.  J.C. noted that the Veteran's snoring had become progressively worse during his military service.  He further indicated that, when he went to wake the Veteran up in an effort to stop his snoring, it appeared that he was having trouble breathing.  H.G. also observed the Veteran's snoring during service and noted that such symptoms, as well as daytime tiredness, persisted after the Veteran's in-service surgery.

After service, a March 2005 VA examination diagnosed upper airway obstruction causing sleep disturbance, which was improved after soft palatectomy.  There was no polysomnographic evidence of sleep apnea.  In June 2006, a sleep study revealed a diagnosis of obstructive sleep apnea.

In October 2008, a VA respiratory examiner opined that it was less likely than not that the Veteran's in-service snoring was related to a positive sleep study obtained three years after service as the in-service March 2003 sleep study was "clearly negative" and the only symptom he experienced during service was snoring and afternoon fatigue after driving for greater than an hour.  In contrast, the November 2009 opinion from Dr. P. A. found that the Veteran had been diagnosed with obstructive sleep apnea and had been unsuccessfully treated with a UPPP, in an attempt to cure his obstructive sleep apnea, prior to service discharge.  

The Board finds that a remand is necessary in order to obtain an addendum opinion that considers all relevant facts.  In this regard, the October 2008 VA examiner did not consider the Veteran's complaints following his in-service surgery, or the lay statements submitted on his behalf.  Likewise, Dr. P.A. did not consider the negative March 2003 sleep study and the March 2005 VA examination that failed to show sleep apnea.  Furthermore, the Board finds that the VA examiner should specifically consider whether the Veteran has a sleep/breathing disorder other than obstructive sleep apnea that is related to service.  In this regard, the Board observes that the Veteran had in-service symptoms of snoring that resulted in a March 2003 diagnosis of heroic snorer and necessitated a palatectomy.  Likewise, after service, the March 2005 VA examiner diagnosed an upper airway obstruction causing sleep disturbance.  The Veteran has further indicated that he has continued to experience similar symptoms, which have now been diagnosed as obstructive sleep apnea.  Therefore, it is unclear whether he has a sleep/breathing disorder other than sleep apnea that is related to his military service.  

The Board also notes that the Veteran indicated in his October 2010 substantive appeal that he would return to the hospital to request an addendum opinion that considered his records and the 2003 sleep study.  Such has not been submitted to VA.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his sleep/breathing disorder since service and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his sleep/breathing disorder since service and to submit any additional statements addressing the etiology of such disorder. After securing any necessary authorization from him, obtain all identified treatment records. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) . 

2.  After obtaining all outstanding treatment records and/or opinions, the claims file should be forwarded to a medical professional to offer an addendum opinion regarding the etiology of his sleep/breathing disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  Request that the examiner review the entire claims file, including the Veteran's service treatment records, lay statements, March 2005 and October 2008 VA examination reports, and Dr. P.A.'s November 2009 opinion, and offer an opinion on the following:  

(A)  Identify all current sleep and/or breathing disorders.  In this regard, the examiner should specifically indicate whether the Veteran has a sleep/breathing disorder separate from obstructive sleep apnea.  In so doing, the examiner should consider the March 2003 diagnosis of heroic snorer and the March 2005 diagnosis of an upper airway obstruction causing sleep disturbance.

(B)  Is it at least as likely as not that the Veteran's currently diagnosed sleep/breathing disorder(s) had its/their onset in, or are otherwise related, to his military service?  In this regard, the examiner should specifically address whether the Veteran's in-service symptoms and surgery were an early manifestation of his currently diagnosed sleep/breathing disorder(s).

In offering such opinion, the examiner should specifically consider the Veteran's in-service complaints before and after his surgery, his in-service palatectomy, the lay statements regarding the Veteran's in-service symptoms before and after his surgery, the in-service March 2003 sleep study identifying him as a heroic snorer, the March 2005 VA examination report showing an upper airway obstruction causing sleep disturbance, the October 2008 VA examiner's opinion, and Dr. P.A.'s November 2009 opinion.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


